 
Exhibit 10.1




RESOLUTIONS OF BOARD APPROVING REVERSE STOCK SPLIT
 
CHINA INTERNATIONAL TOURISM HOLDINGS, LTD.
 
RESOLUTIONS OF BOARD OF DIRECTORS
DOPTED FEBRUARY 18, 2009


The Board of Directors of China International Tourism Holdings, Ltd. a Nevada
business corporation, held a special meeting this date pursuant to Nevada
Revised Statute 78.320. Notice was waived as indicated by signature of each
director below pursuant to the Nevada Revised Statute 78.320;


The special meeting was noticed for the purpose of considering a 200 to 1
reverse stock split to more appropriately capitalize the Company and to further
the Company’s business plan.


Certain directors attended the meeting by telephone as permitted by Nevada
Revised Statute 78.315. After calling the meeting to order a discussion was held
and the Board hereby adopts the following resolutions:


1.  
APPROVAL OF TWO HUNDERED FOR ONE REVERSE STOCK SPLIT



The Board of Directors hereby authorizes and approves a reverse stock split on
the following terms and conditions:


THE REVERSE SPLIT


BE IT RESOLVED that Board of Directors hereby approves a reverse split of our
Common Stock. The reverse split combines our outstanding Common Stock on the
basis of 200 outstanding shares being changed to 1 outstanding share.  In other
words, for every 200 shares of Common Stock that now issued and outstanding will
be combined into 1 share.  Each shareholder’s percentage ownership in the
Company (and relative voting power) will remain essentially unchanged as a
result of the reverse split.


REASONS FOR THE REVERSE SPLIT


The Board believes that the present course of the Company’s business operations
will need to be re-evaluated. We anticipate that changes to our business
operations may result that may require the Company to issue new shares. The
Board believes that reducing the number of outstanding shares will make our
capital structure more attractive to potential investors and provide us with
greater flexibility in structuring financings and pursuing other corporate
development opportunities.  Also, a reduction in the number of outstanding
shares makes our business more attractive to potential merger, joint venture and
acquisition candidates.


Stockholders will not be required to pay a transfer or other fee in connection
with the exchange of certificates Fractional shares shall be rounded up to the
next whole share.  Consummation of the reverse stock split will not change the
number of shares of Common Stock authorized by the Company’s Articles of
Incorporation or the par value of each share of Common Stock. The Reverse Stock
Split will not effect a stockholder’s percentage ownership interest in the
Company or proportional voting power, except for minor differences resulting
from fractional shares having been rounded up to the next whole share..


Further, we believe that our current low stock price negatively affects the
marketability of our existing shares and our ability to raise additional
capital.  Although we cannot guarantee it, we hope that the reverse split will
increase the market price of our stock. Theoretically, the increase should occur
in a direct inverse proportion to the reverse split ratio.  In other words, with
a reverse split ratio of 1 to 200 the assumption is that the market price of our
stock should increase fivefold following the reverse split. Stockholders should
note that the effect of the reverse stock split upon the price of the Company’s
Common Stock cannot be accurately predicted.


Finally, we are hopeful that the reverse split and the resulting anticipated
increased price level will encourage interest in our Common Stock and possibly
promote greater liquidity for our shareholders.  Again, however, we cannot
guarantee that this will be the case or, indeed, that any of the foregoing
hoped-for effects will result from the reverse split.


CERTAIN EFFECTS OF THE REVERSE SPLIT


The following table illustrates the principal effects of the reverse split on
our Common and Preferred Stock based on the number of shares authorized, issued
and outstanding as of February 18, 2009


Authorized Common Stock
Authorized Common Stock
 
Prior to the
After the

Reverse Split
Reverse Split

----------------
---------------

250,000,000
250,000,000



Issued and Outstanding Common Stock
Prior to the
After the

Reverse Split
Reverse Split

----------------
---------------

48,591,809
242,960



Common Stock Available for Issuance
Prior to the
After the

Reverse Split
Reverse Split

----------------
---------------

201,408,191
249,757,040



Shares of Common Stock issued pursuant to the reverse split will be fully paid
and nonassessable.  The relative voting and other rights of holders of the
Common Stock will not be altered by the reverse split, and each share of Common
Stock will continue to entitle its owner to one vote. The reverse split will not
give rise to rights of appraisal or dissenter’s rights.


As a result of the reverse split, the number of shares of Common Stock presently
outstanding will be consolidated.  Accordingly, we will have the ability to
issue more shares of Common Stock than is presently the case and without
additional shareholder approval.  Doing so will have a dilutive effect on the
equity and voting power of our existing shareholders.


No fractional shares will be issued in connection with the reverse
split.  Instead, fractional shares will be rounded up and one whole share will
be issued.  We expect that most shareholders will receive one additional share
of Common Stock, but we do not anticipate that this will materially affect any
shareholder's proportional interest.  We do not anticipate that the reverse
split will result in any material reduction in the number of holders of Common
Stock.


The reverse split may result in some shareholders owning "odd-lots" of less than
100 shares of Common Stock.  Brokerage commissions and other costs of
transactions in odd-lots are generally somewhat higher than the costs of
transactions in round lots of even multiples of 100 shares.


The reverse split will not affect the Company's stockholders' equity as
reflected on our financial statements, except to change the number of issued and
outstanding shares of Common Stock.  The reverse split will not have any effect
on the par value of the Common Stock.


EFFECTIVE DATE OF THE REVERSE SPLIT


The reverse split will be authorized immediately and will become effective at
such time as counsel or our Executive Officers determine that proper
notification and filing has been made to the regulators and the securities
markets.  Upon proper regulatory notification, all of our outstanding Common
Stock will be converted into new Common Stock in accordance with the reverse
split ratio described above.  After the reverse split is effective, certificates
representing shares of pre-reverse split Common Stock will be deemed to
represent only the right to receive the appropriate number of shares of
post-reverse split Common Stock.


NO EXCHANGE OF CERTIFICATES


You are not being asked to exchange your certificates at this time; however, you
are entitled to do so after the reverse split takes place if you wish by
contacting our transfer agent.  Otherwise, certificates representing pre-reverse
split shares will changed for certificates reflecting post-split shares at the
first time they are presented to the transfer agent for transfer.


RIGHT TO ABANDON REVERSE SPLIT


Although we do not anticipate doing so, we may abandon the proposed reverse
split at any time prior to its effectiveness if our Board of Directors deems it
advisable to do so.  Any decision as to the appropriateness of the reverse split
will be made solely by our Board of Directors and will depend upon numerous
factors including the future trading price of our stock, the growth and
development of our business and our financial condition and results of
operations.
 
2.           ADMINISTRATION AND MISCELLANEOUS.


FURTHER RESOLVED, that the Authorized Officers, or any of them, be, and each of
them hereby is, authorized, in the name and on behalf of the Company, to
prepare, execute, deliver and file such certificates, documents, instruments or
other papers and to do or cause to be done all such acts and things (including
the payment of all necessary expenses and the retention of the services of
attorneys, accountants, printers and others) as the Authorized Officers, or any
of them, may deem necessary or appropriate to effect fully the intent and
purposes of any and all of these resolutions;


FURTHER RESOLVED, that the corporate seal of the Company may be affixed to any
instrument or document executed pursuant to any of the foregoing resolutions by
impressing or affixing such seal thereon or by imprinting or otherwise
reproducing thereon a facsimile thereof; and


FURTHER RESOLVED, that any and all action heretofore or hereafter taken by the
Authorized Officers, or any of them, within the terms of the foregoing
resolutions, is hereby ratified and confirmed as the act and deed of the
Company.


DULY NOTED AND AUTHORIZED FOR INSERTION INTO THE BOOKS AND RECORDS OF THE
CORPORATION THIS DAY AND YEAR FIRST ABOVE WRITTEN.


SIGNED AND CONSENTED TO BY ALL OF THE DIRECTORS OF THE COMPANY.
 




                                                                                                      
/s/ WANWEN SU
       WANWEN SU
       CHAIRMAN OF THE BOARD

